    Case
     AO 4401:19-cv-21218-JEM               Document 13 Entered on FLSD Docket 04/04/2019 Page 1 of 1
           (Rev. 06/12) Summons in a Civil Action




                                UNITED STATES DISTRICT COURT
                                                         for the
                                             Southern District
                                          __________  District of
                                                               of Florida
                                                                  __________

    NEORIS De MEXICO S.A. de C.V., a foregin                )
                corporation,                                )
                                                            )
                                                            )
                      Plaintiff(s)                          )
                                                            )
                          v.                                       Civil Action No. 19-21218-CIV-MARTINEZ
                                                            )
DIOMEDES QUEZADA, an individual d/b/a FLEXGPS               )
                                                            )
                                                            )
                                                            )
                     Defendant(s)                           )

                                          SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DIOMEDES QUEZADA
                                 18901 BRANTLEY ROAD, APT. 1606
                                 FORT MYERS, FL 33907




        A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                 RICHARD J. ZADEN, ESQ.
                                 SEILER SAUTTER ZADEN RIMES WAHLBRINK
                                 2850 NORTH ANDREWS AVENUE
                                 FORT LAUDERDALE, FL 33311
                                 TEL: 954-568-7000
                                 EMAIL: RZADEN@SSZRLAW.COM

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                      CLERK OF COURT


Date: Apr 4, 2019                                                                                   s/ Valerie Martinez
                                                                                 Signature of Clerk or Deputy Clerk
